DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/4/2021 has been entered into the prosecution for the application. Currently claims 1-3, 5-10, 13-14, 16-17, 19, 21 and 23-27 are pending with claims 17 and 19 withdrawn from consideration. Claims 1-3, 5-10, 13-14, 16, 21 and 23-27 are pending examination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, 13, 14, 16 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,853,556 of Wieczerniak in view of US 2,160,321 of Armstrong et al, Donten et al “Electrodeposition and properties of Ni-W, Fe-W and Fe-Ni-W amorphous alloys. A comparative study” Electrochimica Acta, 45 (2000), 3389-3396 and US patent application 2011/0281108 of Weston et al.
As to claims 1 and 2 Wieczerniak teaches a method comprising:
producing an electrolytic solution by adding about 5 g/L to about 140 g/L iron ions in the form of iron sulfate (thus a divalent iron salt) (Wieczerniak, col 2 lines 63-66 and col 3 lines 5-8), about 10 to about 150 g/L complexing agent such as a citrate (Wieczerniak, col 3 lines 9-14) and about 4 to about 100 g/L tungsten ions in the form of sodium tungstate (an alkali metal tungstate)  (Wieczerniak, col 2 lines 54-63).
Wieczerniak additionally teaches the pH of the electrolytic solution is between about 6 to about 9, thus deeming obvious that the electrolytic solution is an aqueous solution (Wieczerniak, col 3 lines 21-24).
Wieczerniak further teaches passing a current through the electrolytic bath to deposit a tungsten alloy coating on the cathode (i.e. substrate) (Wieczerniak, col 2 lines 1-5 and col 4 lines 54-67).
As to the specifics of the molarity of each component, a conversion of g/L to mol/L is given below.
For the iron species, 5 g/L to 140 g/L of iron ions (MW [55.85]) leads to a molarity of about 0.1 mol/L to about 2.5 mol/L iron ions which is the same molarity of the iron salt.   
For the citrate species 10 g/L to 150 g/L of sodium citrate (Na2Cit) (shown as obvious below, but utilized here for the purpose of compact examination) (MW [236.09]) leads to a molarity of about 0.04 mol/L to about 0.64 mol/L for the citrate complex.
 For the tungsten species 4 g/L to 100 g/L of tungsten ions (MW [183.84]) leads to a molarity of 0.02 mol/L to about 0.54 mol/L of tungsten ions which is the same molarity of the tungsten salt.   
For obviousness of ranges see MPEP 2144.05 I.
Wieczerniak does not specifically teach adding additional citric acid to the electrolytic solution, the specific use of an alkali metal citrate nor that there is an anode. 
Wieczerniak also does not specifically teach the use of sodium hydroxide, potassium hydroxide, sulfuric acid or a combination thereof within the electrolyte.
Wieczerniak further does not specifically teach different layers can be deposited that comprise a different tungsten content.
Armstrong teaches to the process of electrodepositing tungsten alloys from an aqueous solution (including tungsten iron, cobalt or nickel like Wieczerniak) (Armstrong, p. 1 col 1 lines 1-3, p. 2 col 1 lines 1-5).
Armstrong additionally teaches that within the system anodes are utilized to allow the current to pass between the anode and cathode so as to deposit the tungsten coating on the cathode (Armstrong, p. 2 col 2 lines 1-29).
As to the composition of the coating formed, Armstrong does teaches that dependent on the plating conditions, the amount of tungsten within the alloy can be varied such that between 10 percent tungsten to 70 percent tungsten can be produced (Armstrong, p. 3 col 2 lines 17-33). Additionally Armstrong teaches that the deposition Armstrong, p. 2 col 2 lines 48-64). 
Armstrong also teaches that citric acid is added to the bath last to facilitate the dissolution of materials into the solvent (Armstrong, p. 2 col 1 lines 45-66). Armstrong also teaches citric acid, sodium hydroxide or sulfuric acid can be added to be bath to adjust/maintain the pH of the electrolyte (Armstrong, p. 3 col 1 lines 26-39).
As Wieczerniak and Armstrong discloses overlapping pH ranges, it would be obvious to one of ordinary skill in the art to include a pH adjusting component within the electrolyte in order to maintain the desired pH of the solution.
As per the molarity of the tungsten to citric acid species, 50 g of tungstic acid (MW [249.85]) and 65 g of citric acid (MW [192.12]) are dissolved in 1 liter of the electrolyte (Armstrong, p. 2 col 1 lines 23-35). This is 0.2 mol/L of tungsten and 0.34 mol/L of citric acid which is a ratio of 1.7 citric acid to tungsten.
Wieczerniak additionally teaches within the replenishing solution to maintain the tungsten concentration within the electrolytic solution to utilize between 1 mole acid to 4 moles acid for every mole tungsten ions (Wieczerniak, col 3 lines 41-44).
As Armstrong teaches the ratio of complexing agent to tungsten ions within the electrolyte is greater than 1 as well as adding citric acid last to facilitate the dissolution of species within the electrolyte and Wieczerniak teaches utilizing citric acid in a ratio of 1:1 to 4:1 with tungsten ions, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wieczerniak as per Armstrong so as to utilize additional complexing agent, in the form of citric acid within the electrolyte, to obtain a greater than 1:1 ratio of complexing agent to tungsten ions to 
As to the specific citric acid amount, the greatest amount of tungsten ions in Wieczerniak is 0.54 mol/L (see above), at 4:1 complexing agent this is 2.16 mol/L. Therefore it would be obvious to utilize up to 2.16 mol/L of the complexing agent. Within Wieczerniak, the maximum amount of citrate added is 0.64 mol/L, therefore the difference in the overall citrate ion is 1.52 mol/L which is the maximum amount of citric acid that one of ordinary skill in the art as per Wieczerniak in view of Armstrong would be motivated to utilize (therefore a range between 0 to 1.52 mol/L for citric acid within the electrolytic solution).
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak as per Armstrong so as to utilize citric acid within the plating bath to facilitate dissolution of the salt species and avoid unwanted precipitants therein.
As modified, Wieczerniak in view of Armstrong do not specifically teach the citrate complexing agent is an alkali metal citrate or that the pH is utilized to deposit different layers comprising different tungsten contents.
As stated above, Armstrong does teaches that dependent on the plating conditions, the amount of tungsten within the alloy can be varied such that between 10 percent tungsten to 70 percent tungsten can be produced (Armstrong, p. 3 col 2 lines 17-33
Donten teaches of depositing Fe-W alloys by electrodeposition (Donten, Abstract). Donten additionally teaches that within the electrolyte to utilize sodium citrate (Na2Cit) as the citrate salt (Donten, p. 3391, 2. Experimental procedure).
Donten teaches that the pH of the electrolyte solution can be adjusted from between about pH 5 to about pH 10 which additionally adjusts the tungsten content within the alloy deposited (Donten, p. 3391, 2. Experimental procedure and Fig. 2 and p. 3393, 3.2 Influence of pH).
As Armstrong teaches the character of the tungsten coatings can be changed to facilitate a specific composition (Armstrong, p. 2 col 2 lines 49-64 and p. 3 col 2 lines 16-36), one of ordinary skill in the art would deem obvious the optimization of the tungsten content can also be obtained by utilizing a change in the pH of the electrolyte as Donten discloses the pH can control the tungsten content within the claimed content range (Donten, p. 3391, 2. Experimental procedure and Fig. 2 and p. 3393, 3.2 Influence of pH).
Thus the tungsten content is a result effective variable that can be optimized to obtain the desired composition (see MPEP 2144.05 II) as per Armstrong and Donten.
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak in view of Armstrong as per Donten so as to utilize an alkali metal citrate as the complexing agent to facilitate the dissolution of the metal salts within the electrolyte as well as optimizing the tungsten within layered coatings by changing the pH of the solution to obtain the desired characteristics of the deposit.
As to the specifics of the order of dissolution of the species, selection of any order of mixing ingredients is prima facie obvious (MPEP 2144.04 IV C).
Finally as to the language that the electrolyte consists of an aqueous medium, a divalent iron salt, an alkali metal citrate, a tungstate salt, citric acid and sodium hydroxide, potassium hydroxide, sulfuric acid or a combination thereof, this would be obvious in view of Wieczerniak as further supported by Weston.
Wieczerniak discloses that the only essential components of the electrolyte include a divalent iron salt, a tungstate and a complexing agent. The electrolyte preferable contains ammonium, but it would be obvious to one of ordinary skill in the art that the ammonium can be omitted from the solution (see Wieczerniak, col 3 lines 9-20) such that a tungsten-iron alloy would still be deposited without the ammonium present in the solution. This is further supported by Weston which discloses that the formation of tungsten-iron alloy by electroplating by utilizing an electrolyte that includes an iron salt, a tungstate salt and a complexing agent (Weston, [0009] – [0011]).
Although Weston discloses embodiments that include (or may include) boric acid or sodium chloride, one of ordinary skill in the art would find obvious the electrolyte effective to plate the alloy utilizing the paired down composition thereof (see MPEP 2123 I and II).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wieczerniak in view of Armstrong and Donten as per Weston so as to utilize an electrolyte consisting of a divalent iron salt, tungstate salt, citric acid, sodium citrate and sodium hydroxide or sulfuric acid to effectively plate an iron-tungsten alloy on the substrate.
As to claim 3, Wieczerniak in view of Armstrong, Donten and Weston teach to the method of claim 1.
Wieczerniak does not teach the specifics of the substrate or anode composition.
Armstrong teaches that suitable substrate include a steel substrate, copper substrate or brass substrate (Armstrong, p. 2 col 2 lines 27-29).
Armstrong additionally teaches that improved plating utilizes inert anodes such as carbon anodes (Armstrong, p. 2 col 2 lines 6-8).
Donten teaches copper or steel substrates and platinum anodes (Donten, p. 3391 2. Experimental procedure).
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak in view of Armstrong as per Donten so as to utilize the desired anode and cathode compositions for deposition of the tungsten alloy.
As to claims 5 and 6, Wieczerniak in view of Armstrong, Donten and Weston teach to the method of claim 1.
Wieczerniak does not teach the current density utilized for the deposition process.
Armstrong teaches that the tungsten alloy is deposited between 25 to 100 A/ft2 which converts to between 0.027 to 0.11 A/cm2 (Armstrong, p. 2 col 2 lines 1-5).
As to the composition of the coating formed, Armstrong teaches that dependent on the plating conditions, including the current density applied, the amount of tungsten within the alloy can be varied such that between 10 percent tungsten to 70 percent tungsten can be produced (Armstrong, p. 3 col 2 lines 17-33
Thus it would be obvious to one of ordinary skill in the art to optimize the desired tungsten content within the coating produced by varying the current density applied during the deposition process (see MPEP 2144.05 II).
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak as per Armstrong so as to utilize the desired current density to deposit the tungsten alloy as well as optimize the current density to obtain the desired amount of tungsten within the alloy produced.
As to claims 7 and 8, Wieczerniak in view of Armstrong, Donten and Weston teach to the method of claim 1.
Wieczerniak teaches that the amount of tungsten is about 4 to about 100 g/L tungsten ions (Wieczerniak, col 2 lines 54-63).
For the tungsten species 4 g/L to 100 g/L of tungsten ions (MW [183.84]) leads to a molarity of 0.02 mol/L to about 0.54 mol/L of tungsten ions which is the same molarity of the tungsten salt.   
As to the composition of the coating formed, Armstrong teaches that dependent on the plating conditions the amount of tungsten within the alloy can be varied such that between 10 percent tungsten to 70 percent tungsten can be produced (Armstrong, p. 3 col 2 lines 17-33).
Thus it would be obvious to one of ordinary skill in the art to optimize the desired tungsten content within the coating produced by varying the tungsten concentration within the electrolyte (see MPEP 2144.05 II).
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak as per Armstrong and Donten so as to optimize the tungsten concentration within the electrolyte to obtain the desired amount of tungsten within the alloy produced.
As to claims 9 and 10, Wieczerniak in view of Armstrong, Donten and Weston teach to the method of claim 1.
Wieczerniak teaches that the temperature of the electrolyte is between 70 [Symbol font/0xB0]F to 190 [Symbol font/0xB0]F which converts to between about 21 [Symbol font/0xB0]C to about 88 [Symbol font/0xB0]C (Wieczerniak, col 3 lines 24-30).
As to the composition of the coating formed, Armstrong teaches that dependent on the plating conditions, including temperature, the amount of tungsten within the alloy can be varied such that between 10 percent tungsten to 70 percent tungsten can be produced (Armstrong, p. 3 col 2 lines 17-33).
Thus it would be obvious to one of ordinary skill in the art to optimize the desired tungsten content within the coating produced by varying the temperature of the electrolyte (see MPEP 2144.05 II).
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak as per Armstrong and Donten so as to optimize the temperature of the electrolyte to obtain the desired amount of tungsten within the alloy produced.
As to claims 13 and 14, Wieczerniak in view of Armstrong, Donten and Weston teach to the method of claim 1.
Wieczerniak in view of Armstrong and Donten deem obvious a citric acid concentration between 0 and 1.58 mol/L (see rejection to claim 1).
As to the composition of the coating formed, Armstrong teaches that dependent on the plating conditions the amount of tungsten within the alloy can be varied such that between 10 percent tungsten to 70 percent tungsten can be produced (Armstrong, p. 3 col 2 lines 17-33).
Donten additionally teaches the amount of citric acid (and thus the pH) can be utilized to change/adjust the tungsten concentration within the deposited material (Donten, p. 3391, Experimental procedure and Fig. 2).
Thus it would be obvious to one of ordinary skill in the art to optimize the desired tungsten content within the coating produced by varying the conditions of the electrolyte (see MPEP 2144.05 II).
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak as per Armstrong and Donten so as to optimize the conditions of the electrolyte to obtain the desired amount of tungsten within the alloy produced.
As to claim 16, Wieczerniak in view of Armstrong, Donten and Weston teach to the method of claim 1.
Wieczerniak does not teach that multiple different types of coatings are formed on the substrate. Donten teaches pulsed currents to deposit the coating (Donten, p. 3391, Experimental procedure).
Armstrong teaches that the tungsten alloy is deposited between 25 to 100 A/ft2 which converts to between 0.027 to 0.11 A/cm2 (Armstrong, p. 2 col 2 lines 1-5
As to the composition of the coating formed, Armstrong teaches that dependent on the plating condition, the amount of tungsten within the alloy can be varied such that between 10 percent tungsten to 70 percent tungsten can be produced (Armstrong, p. 3 col 2 lines 17-33).
Thus it would be obvious to one of ordinary skill in the art to optimize the desired tungsten content within the coating produced by varying the current density applied during the deposition process (see MPEP 2144.05 II).
Additionally Armstrong teaches that the deposition process can include a two-step process of depositing different compositions of tungsten alloy coatings on the substrate (Armstrong, p. 2 col 2 lines 48-64). 
As Armstrong discloses optimization of the tungsten content can be provided by varying the current density applied during the deposition process, one of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak as per Armstrong so as to optimize current density to deposit the differing tungsten alloy coatings in producing the desired electrodeposit. 

As to claim 21, Wieczerniak teaches a method comprising:
producing an electrolytic solution by adding about 5 g/L to about 140 g/L iron ions in the form of iron sulfate or iron carbonate (thus a divalent iron salt) (Wieczerniak, col 2 lines 63-66 and col 3 lines 5-8), about 10 to about 150 g/L complexing agent such as a citrate (Wieczerniak, col 3 lines 9-14) and about 4 to about 100 g/L tungsten ions (Wieczerniak, col 2 lines 54-63
Wieczerniak additionally teaches the pH of the electrolytic solution is between about 6 to about 9, thus deeming obvious that the electrolytic solution is an aqueous solution (Wieczerniak, col 3 lines 21-24).
Wieczerniak further teaches passing a current through the electrolytic bath to deposit a tungsten alloy coating on the cathode (i.e. substrate) (Wieczerniak, col 2 lines 1-5 and col 4 lines 54-67).
As to the specifics of the molarity of each component, a conversion of g/L to mol/L is given below.
For the iron species, 5 g/L to 140 g/L of iron ions (MW [55.85]) leads to a molarity of about 0.1 mol/L to about 2.5 mol/L iron ions which is the same molarity of the iron salt.   
For the citrate species 10 g/L to 150 g/L of sodium citrate (Na2Cit) (shown as obvious below, but utilized here for the purpose of compact examination) (MW [236.09]) leads to a molarity of about 0.04 mol/L to about 0.64 mol/L for the citrate complex.
 For the tungsten species 4 g/L to 100 g/L of tungsten ions (MW [183.84]) leads to a molarity of 0.02 mol/L to about 0.54 mol/L of tungsten ions which is the same molarity of the tungsten salt.   
For obviousness of ranges see MPEP 2144.05 I.
Wieczerniak does not specifically teach adding additional citric acid to the electrolytic solution, the specific use of an alkali metal citrate nor that there is an anode. 
Wieczerniak also does not specifically teach adding additional citric acid to deposit different layers comprising a different tungsten content.
Armstrong teaches to the process of electrodepositing tungsten alloys from an aqueous solution (including tungsten iron, cobalt or nickel like Wieczerniak) (Armstrong, p. 1 col 1 lines 1-3, p. 2 col 1 lines 1-5).
Armstrong additionally teaches that within the system anodes are utilized to allow the current to pass between the anode and cathode so as to deposit the tungsten coating on the cathode (Armstrong, p. 2 col 2 lines 1-29).
As to the composition of the coating formed, Armstrong does teaches that dependent on the plating conditions, the amount of tungsten within the alloy can be varied such that between 10 percent tungsten to 70 percent tungsten can be produced (Armstrong, p. 3 col 2 lines 17-33).
Armstrong also teaches that citric acid is added to the bath last to facilitate the dissolution of materials into the solvent (Armstrong, p. 2 col 1 lines 45-66). Armstrong also teaches citric acid, sodium hydroxide or sulfuric acid can be added to be bath to adjust/maintain the pH of the electrolyte (Armstrong, p. 3 col 1 lines 26-39).
As per the molarity of the tungsten to citric acid species, 50 g of tungstic acid (MW [249.85]) and 65 g of citric acid (MW [192.12]) are dissolved in 1 liter of the electrolyte (Armstrong, p. 2 col 1 lines 23-35). This is 0.2 mol/L of tungsten and 0.34 mol/L of citric acid which is a ratio of 1.7 citric acid to tungsten.
Wieczerniak additionally teaches within the replenishing solution to maintain the tungsten concentration within the electrolytic solution to utilize between 1 mole acid to 4 moles acid for every mole tungsten ions (Wieczerniak, col 3 lines 41-44).
As Armstrong teaches the ratio of complexing agent to tungsten ions within the electrolyte is greater than 1 as well as adding citric acid last to facilitate the dissolution 
As to the specific citric acid amount, the greatest amount of tungsten ions in Wieczerniak is 0.54 mol/L (see above), at 4:1 complexing agent this is 2.16 mol/L. Therefore it would be obvious to utilize up to 2.16 mol/L of the complexing agent. Within Wieczerniak, the maximum amount of citrate added is 0.64 mol/L, therefore the difference in the overall citrate ion is 1.52 mol/L which is the maximum amount of citric acid that one of ordinary skill in the art as per Wieczerniak in view of Armstrong would be motivated to utilize (therefore a range between 0 to 1.52 mol/L for citric acid within the electrolytic solution).
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak as per Armstrong so as to utilize citric acid within the plating bath to facilitate dissolution of the salt species and avoid unwanted precipitants therein.
As modified, Wieczerniak in view of Armstrong do not specifically teach the citrate complexing agent is an alkali metal citrate or that the amount of citric acid is changed to deposit different layers comprising different tungsten contents.
As stated above, Armstrong does teaches that dependent on the plating conditions, the amount of tungsten within the alloy can be varied such that between 10 percent tungsten to 70 percent tungsten can be produced (Armstrong, p. 3 col 2 lines 17-33).
Donten teaches of depositing Fe-W alloys by electrodeposition (Donten, Abstract). Donten additionally teaches that within the electrolyte to utilize sodium citrate (Na2Cit) as the citrate salt (Donten, p. 3391, 2. Experimental procedure).
Donten teaches that the pH of the electrolyte solution can be adjusted from between about pH 5 to about pH 10 which additionally adjusts the tungsten content within the alloy deposited by addition of citric acid (Donten, p. 3391, 2. Experimental procedure and Fig. 2 and p. 3393, 3.2 Influence of pH).
As Armstrong teaches the character of the tungsten coatings can be changed to facilitate a specific composition (Armstrong, p. 2 col 2 lines 49-64 and p. 3 col 2 lines 16-36), one of ordinary skill in the art would deem obvious the optimization of the tungsten content can also be obtained by adjusting the citric acid concentration (and thus the pH of the electrolyte) as Donten discloses the pH can control the tungsten content within the claimed content range (Donten, p. 3391, 2. Experimental procedure and Fig. 2 and p. 3393, 3.2 Influence of pH).
Thus the tungsten content is a result effective variable that can be optimized to obtain the desired composition (see MPEP 2144.05 II) as per Armstrong and Donten.
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak in view of Armstrong as per Donten so as to utilize an alkali metal citrate as the complexing agent 
As to the specifics of the order of dissolution of the species, selection of any order of mixing ingredients is prima facie obvious (MPEP 2144.04 IV C).
Finally as to the language that the electrolyte consists of an aqueous medium, a divalent iron salt, an alkali metal citrate, a tungstate salt, citric acid and sodium hydroxide, potassium hydroxide, sulfuric acid or a combination thereof, this would be obvious in view of Wieczerniak as further supported by Weston.
Wieczerniak discloses that the only essential components of the electrolyte include a divalent iron salt, a tungstate and a complexing agent. The electrolyte preferable contains ammonium, but it would be obvious to one of ordinary skill in the art that the ammonium can be omitted from the solution (see Wieczerniak, col 3 lines 9-20) such that a tungsten-iron alloy would still be deposited without the ammonium present in the solution. This is further supported by Weston which discloses that the formation of tungsten-iron alloy by electroplating by utilizing an electrolyte that includes an iron salt, a tungstate salt and a complexing agent (Weston, [0009] – [0011]).
Although Weston discloses embodiments that include (or may include) boric acid or sodium chloride, one of ordinary skill in the art would find obvious the electrolyte effective to plate the alloy utilizing the paired down composition thereof (see MPEP 2123 I and II).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wieczerniak in view of Armstrong 
As to claims 23 and 24, Wieczerniak in view of Armstrong, Donten and Weston teach to the method of claim 21.
Wieczerniak teaches that the amount of tungsten is about 4 to about 100 g/L tungsten ions (Wieczerniak, col 2 lines 54-63).
For the tungsten species 4 g/L to 100 g/L of tungsten ions (MW [183.84]) leads to a molarity of 0.02 mol/L to about 0.54 mol/L of tungsten ions which is the same molarity of the tungsten salt.   
As to the composition of the coating formed, Armstrong teaches that dependent on the plating conditions the amount of tungsten within the alloy can be varied such that between 10 percent tungsten to 70 percent tungsten can be produced (Armstrong, p. 3 col 2 lines 17-33).
Thus it would be obvious to one of ordinary skill in the art to optimize the desired tungsten content within the coating produced by varying the tungsten concentration within the electrolyte (see MPEP 2144.05 II).
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak as per Armstrong and Donten so as to optimize the tungsten concentration within the electrolyte to obtain the desired amount of tungsten within the alloy produced.
As to claims 25 and 26, Wieczerniak in view of Armstrong, Donten and Weston teach to the method of claim 21.
Wieczerniak teaches that the temperature of the electrolyte is between 70 [Symbol font/0xB0]F to 190 [Symbol font/0xB0]F which converts to between about 21 [Symbol font/0xB0]C to about 88 [Symbol font/0xB0]C (Wieczerniak, col 3 lines 24-30).
As to the composition of the coating formed, Armstrong teaches that dependent on the plating conditions, including temperature, the amount of tungsten within the alloy can be varied such that between 10 percent tungsten to 70 percent tungsten can be produced (Armstrong, p. 3 col 2 lines 17-33).
Thus it would be obvious to one of ordinary skill in the art to optimize the desired tungsten content within the coating produced by varying the temperature of the electrolyte (see MPEP 2144.05 II).
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak as per Armstrong and Donten so as to optimize the temperature of the electrolyte to obtain the desired amount of tungsten within the alloy produced.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US patent 5,853,556 of Wieczerniak in view of US patent 2,160,321 of Armstrong et al, Ahmad et al “High Strength Ni-Fe-W and Ni-Fe-W-P Alloys Produced by Electrodeposition” Materials Transactions, Vol 44, No. 10 (2003) p. 1942-1947 and US patent application 2011/0281108 of Weston et al.
As to claim 27, Wieczerniak teaches a method comprising:
producing an electrolytic solution by adding iron ions in the form of iron sulfate (thus a divalent iron salt) (Wieczerniak, col 2 lines 63-66 and col 3 lines 5-8), a Wieczerniak, col 3 lines 9-14) and tungsten ions in the form of an alkali metal tungstate (Wieczerniak, col 2 lines 54-63).
Wieczerniak additionally teaches the pH of the electrolytic solution is between about 6 to about 9, thus deeming obvious that the electrolytic solution is an aqueous solution (Wieczerniak, col 3 lines 21-24).
Wieczerniak further teaches passing a current through the electrolytic bath to deposit a tungsten alloy coating on the cathode (i.e. substrate) (Wieczerniak, col 2 lines 1-5 and col 4 lines 54-67).
Wieczerniak does not specifically teach adding additional citric acid to the electrolytic solution, the specific use of an alkali metal citrate nor that there is an anode. Wieczerniak also does not specifically teach the use of sodium hydroxide, potassium hydroxide, sulfuric acid or a combination thereof within the electrolyte.
Armstrong teaches to the process of electrodepositing tungsten alloys from an aqueous solution (including tungsten iron, cobalt or nickel like Wieczerniak) (Armstrong, p. 1 col 1 lines 1-3, p. 2 col 1 lines 1-5).
Armstrong additionally teaches that within the system anodes are utilized to allow the current to pass between the anode and cathode so as to deposit the tungsten coating on the cathode (Armstrong, p. 2 col 2 lines 1-29).
Armstrong further teaches that the pH of the solution is maintained by the addition of acids or bases such as sulfuric acid or sodium hydroxide (Armstrong, p. 3 col 1 lines 26-39
 Armstrong also teaches that citric acid is added to the bath last to facilitate the dissolution of materials into the solvent (Armstrong, p. 2 col 1 lines 45-66).
Wieczerniak additionally teaches within the replenishing solution to maintain the tungsten concentration within the electrolytic solution to utilize between 1 mole acid to 4 moles acid for every mole tungsten ions (Wieczerniak, col 3 lines 41-44).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wieczerniak as per Armstrong so as to utilize additional complexing agent, in the form of citric acid within the electrolyte, to facilitate the dissolution of the salt species within the electrolyte and prevent precipitation of unwanted material therein.
As modified, Wieczerniak in view of Armstrong do not specifically teach the citrate complexing agent is an alkali metal citrate.
Ahmad teaches to methods of the electrodeposition of tungsten iron alloys (Ahmad, Abstract).
Ahmad additionally teaches known complexing agents within electrolytes include sodium citrate (as trisodium citrate) to facilitate the dissolution of salts within the solution (Ahmad, p. 1942 Section 2 and Table 1).
Additionally Ahmad teaches utilizing a platinum anode within the electrolytic solution to allow the current to pass to the cathode for deposition of the coating on the cathode (Ahmad, p. 1942 Section 2).
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Wieczerniak in view of 
As to the specifics of the order of dissolution of the species, selection of any order of mixing ingredients is prima facie obvious (MPEP 2144.04 IV C).
Finally as to the language that the electrolyte consists of an aqueous medium, a divalent iron salt, an alkali metal citrate, a tungstate salt, citric acid and sodium hydroxide, potassium hydroxide, sulfuric acid or a combination thereof, this would be obvious in view of Wieczerniak as further supported by Weston.
Wieczerniak discloses that the only essential components of the electrolyte include a divalent iron salt, a tungstate and a complexing agent. The electrolyte preferable contains ammonium, but it would be obvious to one of ordinary skill in the art that the ammonium can be omitted from the solution (see Wieczerniak, col 3 lines 9-20) such that a tungsten-iron alloy would still be deposited without the ammonium present in the solution. This is further supported by Weston which discloses that the formation of tungsten-iron alloy by electroplating by utilizing an electrolyte that includes an iron salt, a tungstate salt and a complexing agent (Weston, [0009] – [0011]).
Although Weston discloses embodiments that include (or may include) boric acid or sodium chloride, one of ordinary skill in the art would find obvious the electrolyte effective to plate the alloy utilizing the paired down composition thereof (see MPEP 2123 I and II).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wieczerniak in view of Armstrong and Ahmad as per Weston so as to utilize an electrolyte consisting of a divalent iron .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0281108 of Weston et al in view of US 2,653,128 of Brenner et al and US 2,160,321 of Armstrong et al.
As to claim 27, Weston teaches a method for plating a substrate using an electrolyte solution, the method comprising:
preparing the electrolyte solution consisting of:
an aqueous medium (Weston, [0009]);
a divalent iron salt consisting of iron sulfate (Weston, [0009] and [0057]);
an alkali metal tungstate salt (Weston, [0009] and [0014]);
a carboxylic acid salt (deeming obvious salt of citric acid) (Weston, [0010]); and 
sodium hydroxide (Weston, [0032]); and
passing a current between a cathode and an anode through the electrolyte solution to deposit an iron alloy on the substrate (Weston, [0030] and Fig. 1).
Weston additionally discloses preferred embodiments of the electrolyte that include boric acid (as a pH buffer) and sodium chloride (as a conductivity aid), however, these are not required (Weston, [0060]).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (MPEP 2123 I and II).
Weston does not specifically teach the carboxylic acid salt is an alkali metal citrate nor the use of additional citric acid.
Brenner teaches to methods and compositions for depositing tungsten-iron alloys (Brenner, col 1 lines 6-10).
Brenner additionally teaches that sodium and potassium salts of gluconic acid and citric acid are known equivalence as complexing agents (Brenner, col 3 lines 26-37).
As Weston teaches sodium gluconate or another carboxylic acid salt (Weston, [0010]), one of ordinary skill in the art would be motivated to substitute sodium citrate for sodium gluconate as per Brenner in providing a complexing agent to the electrolyte to facilitate the deposition process.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weston as per Brenner so as to utilize the desired complexing agent to facilitate the deposition process.
As modified, Weston in view of Brenner do not teach the adding citric acid to the electrolyte solution.
Armstrong teaches to the process of electrodepositing tungsten alloys from an aqueous solution (including tungsten iron, cobalt or nickel like Wieczerniak) (Armstrong, p. 1 col 1 lines 1-3, p. 2 col 1 lines 1-5).
Armstrong also teaches that citric acid is added to the bath last to facilitate the dissolution of materials into the solvent (Armstrong, p. 2 col 1 lines 45-66). Armstrong also teaches citric acid, sodium hydroxide or sulfuric acid can be added to be bath to adjust/maintain the pH of the electrolyte (Armstrong, p. 3 col 1 lines 26-39
As Weston and Armstrong discloses overlapping pH ranges, it would be obvious to one of ordinary skill in the art to include a pH adjusting component including citric acid (as per Armstrong) and/or sodium hydroxide (as per Weston and Armstrong) within the electrolyte in order to maintain the desired pH of the solution.
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Weston in view of Brenner as per Armstrong so as to utilize citric acid within the plating bath to facilitate dissolution of the salt species and avoid unwanted precipitants therein as well as maintaining the desired pH of the solution.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
Applicant argues that Wieczerniak requires ammonium to be present in the solution and thus the consisting of language is not disclosed.
It is noted that although Wieczerniak provides a preferred embodiment of utilizing ammonium ions within the solution, it would be obvious to one of ordinary skill in the art as per Weston that the ammonium ions are not required for the iron-tungsten alloy to be deposited.
Additionally it is noted that when Weston was utilized as a reference in the rejection to claim 1, Applicant argued that Weston required boric acid (see 8/10/2020 Arguments). Again, while boric acid and sodium chloride are preferred embodiments, they are not required in the solution, thus one of ordinary skill in the art would recognize 
It is further noted that within this action claim 27 is rejected without the Wieczerniak reference. Similar rejections can be made for claim 1 and 21 utilizing the Weston reference as the primary reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794